Citation Nr: 1626924	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  10-01 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for gastritis for the period of October 8, 1999 through March 8, 2013, for retroactive benefits only.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), for retroactive benefits only.

3.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance and/or housebound status, for retroactive benefits only.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from July 1956 to October 1957; the Veteran died in March 2013 and the appellant in this case is his surviving spouse, who has been found to be a proper substitute.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which awarded service connection for gastritis and assigned a noncompensable evaluation for that disability.  The Veteran timely appealed the assigned disability evaluation.

The Veteran also timely appealed the assigned effective date of his award of service connection for gastritis.  In a January 2012 rating decision, the AOJ awarded an October 8, 1999 effective date for the award of service connection for gastritis;, the Board denied entitlement to an effective date prior to October 8, 1999 for gastritis in its October 2015 Board decision.  That decision is final.  See 38 C.F.R. § 20.1100 (2015).  Accordingly, in light of that final Board decision and the Veteran's death, the Board has characterized the increased evaluation claim for gastritis as above.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This case was last before the Board in October 2015, at which time the increased evaluation claim for gastritis was remanded for additional development.  That development having been completed, the case has been returned to the Board for further appellate review at this time.  

The Board has also taken jurisdiction over the claim of TDIU at this time in order to comport with the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board jurisdiction over the SMC claim at this time.  In an August 2015 statement, the appellant raised entitlement to SMC, the Board referred the question of SMC to the AOJ in its October 2015 remand.  However, SMC is essentially a higher rating and in the context where a rating is at issue, the Board has jurisdiction over whether SMC is warranted.  See Akles v. Derwinski, 1 Vet. App. 589, 592-93 (1991); Cf. Rice v Shinseki, 22 Vet. App. 447 (2009(explaining that a total disability rating is merely a way to obtain a higher rating, and the Board has jurisdiction over it when raised during the course of an appeal of a rating).  Following the referral in the October 2015 the AOJ issued a February 2016 supplemental statement of the case (SSOC) denying a higher disability rating.  The Board concludes that entitlement to SMC was implicitly denied in that February 2016. 


FINDINGS OF FACT

1.  The Veteran's gastritis more closely approximates chronic gastritis with small nodular lesions and symptoms throughout the appeal period, rather than chronic gastritis with multiple small eroded or ulcerated areas with symptoms; it did not result in severe hemorrhages or large ulcerated areas; any episodes of gall bladder colic, or any other gall bladder symptomatology; continuous moderate duodenal ulcer symptomatology; or, a moderate duodenal ulcer with recurring episodes of severe symptoms two to three times a year, averaging ten days in duration, throughout the appeal period.  

4.  The Veteran's service-connected disabilities did not render him unable to secure and follow a substantially gainful occupation throughout the appeal period.

3.  The Veteran's service-connected bilateral hearing loss, tinnitus and gastritis are not shown throughout the appeal period to result in the Veteran being permanently housebound, permanently bedridden, or to be so helpless as to necessitate the regular aid and attendance of another; rather such appears to be due to the Veteran's significant and severe nonservice-connected respiratory disorder.  


CONCLUSIONS OF LAW

1.  The criteria for establishing a 10 percent evaluation, but no higher, for the Veteran's gastritis throughout the appeal period have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, Diagnostic Codes 7305, 7307, 7314 (2015).

2.  The criteria for a TDIU have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.1, 4.2, 4.3, 4.15, 4.16 (2015).

3.  The criteria for SMC based on the need for aid and attendance and/or housebound status are not met.  38 U.S.C.A. §§ 1114(l) and (s), 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.350(b) and (i) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in August 2004 and March 2006 letters.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records have all been associated with the claims file.  Additionally, VA provided relevant examinations of the Veteran's gastritis in May 2009 and most recently in April 2012, and as discussed below, those examinations are adequate.  

The Board further acknowledges that this case was the subject of an October 2015 Board remand, in which it was requested that VA treatment records from the Shreveport VA Medical Center be obtained; the AOJ has obtained and associated with the claims file those identified VA documents.  Therefore, the Board finds that its remand order has been substantially complied with, and it may proceed to adjudicate upon the merits of this case.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

Analysis

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

The Veteran filed his claim for service connection for gastritis on October 8, 1999; service connection for that disability was awarded in a September 2009 rating decision.  Throughout the period from October 8, 1999 until his death on March 8, 2013, the Veteran has been assigned a noncompensable evaluation for his gastritis under Diagnostic Code 7314-7307.  

Under Diagnostic Code 7307, for hypertrophic gastritis, a 10 percent evaluation is warranted for chronic hypertrophic gastritis with small nodular lesions and symptoms.  A 30 percent evaluation is warranted for chronic hypertrophic gastritis with multiple small eroded or ulcerated areas and symptoms.  A 60 percent evaluation is warranted for chronic hypertrophic gastritis with severe hemorrhages or with large ulcerated or eroded areas.  That Diagnostic Code additionally notes other complications, including pernicious anemia, may be present and if so, to rate the underlying condition.  See 38 C.F.R. § 4.114, Diagnostic Code 7307 (2015).  

Under Diagnostic Code 7314, for chronic cholecystitis, mild symptoms are assigned a noncompensable evaluation.  A 10 percent evaluation is warranted with moderate symptoms such as gall bladder dyspepsia confirmed by x-ray technique and with infrequent attacks (not over two or three a year) of gall bladder colic, with or without jaundice.  A 30 percent evaluation is assigned for severe symptoms with frequent attacks of gall bladder colic.  See 38 C.F.R. § 4.114, Diagnostic Code 7314 (2015).  

Turning to the evidence of record, as noted above, the Veteran initially filed his claim for gastritis on October 8, 1999.  Private treatment records from the University of Texas in October 1999 demonstrate that the Veteran had pain in his right side for 2 days at that time; the Veteran reported a gradual onset of pain, which was increased by spicy foods and decreased with use of Tagamet.  He reported that right side pain and stomach pain occurred together.  The examiner noted that the Veteran had a history of right inguinal hernia repair in 1992.  On examination, the Veteran's abdomen was soft and nontender without organomegaly, but with a right inguinal hernia scar; when standing, he had a soft bulge of the right inguinal area which was reducible approximate 3-4 cms.  The examiner noted that the Veteran had a history of peptic ulcer disease (PUD) and that he was prescribed Tagamet, and had discontinued Lansoprazole.  He was diagnosed with recurrent right inguinal hernia and scheduled for a surgical consult at that time.  That consultation occurred in February 2000, at which time the Veteran was noted as having PUD and was taking Zantac and Cimetidine.  

In a May 2000 follow up record, the Veteran did not report any complaints at that time; he was shown to be status post PUD and taking Cimetidine.  

In a July 2001 Decision Review Officer (DRO) hearing, the Veteran testified that he was taking Tagamet and Prilosec for his stomach problems.  He also reported that he would get nausea if he ate the wrong/spicy foods.

The Veteran was seen by Dr. "A.D." in May 2002 for complaints of right lower quadrant pain and epigastric pain with a prior history of PUD.  The Veteran reported intermittent epigastric pain; he also reported having PUD while in military service and that he had bleeding ulcers at that time.  At that time, the Veteran denied any black tarry stools, weight loss or changes in his bowel habits; pain in his right lower quadrant was new over the past several months.  He was noted to be taking Tagamet at that time.  The Veteran denied any odynophagia or dysphagia.  On examination, the Veteran's abdomen was soft with focal tenderness in the right lower quadrant; his epigastrium was nontender.  Bowel sounds were present and his abdomen was scaphoid and thin without evidence of masses or organosplenomegaly.  Dr. A.D. ordered an upper and lower endoscopy at that time, which was performed in June 2002.  Inflammation in the antrum was found during that procedure, and samples were obtained.  Those samples noted that there was chronic gastritis without activity and was negative for H. pylori bacteria, although there were changes consistent with chemical injury.  Gastric biopsy showed benign gastric tissue showing mild chronic inflammatory infiltrate without activity.  He was prescribed Protonix to relieve his symptoms.

Additional June 2002 private treatment records document that the Veteran was seen for complaints of stomach pain and indigestion.  He reported black stools after taking Pepto Bismol and that he had stomach pains after spicy foods.  His abdomen was soft and nontender at that time.  The clinician diagnosed the Veteran with gastritis, noting that he had H. pylori at that time.  He was prescribed Ranitidine.  In an undated follow-up record, the clinician noted that the Veteran was doing better since his last visit.  His abdomen was flat, nontender and without organomegaly.  The clinician noted that the Veteran was on new medications after his colonoscopy, but that he could not remember the name of the medications.  

July 2002 VA treatment records indicated that the Veteran was being seen by an outside gastroenterologist and had an EGD and colonoscopy; the Veteran reported being treated for an ulcer at that time but could not remember the name of the medication.  His abdomen was soft, nontender to palpitation, without organomegaly or bruits.  The clinician diagnosed the Veteran with PUD, which was reported by and diagnosed after his EGD.  The Veteran reported that his symptoms were relieved with his new medication.  

In an October 2002 VA record, the Veteran denied weight loss or gain, nausea, vomiting, gastric pain, diarrhea, melena, hemorrhoids, or constipation.  He reported he was treated for a peptic ulcer after his EGD with Protonix, although Cimetidine worked just as well.  Zantac did not work.  He had bowel movements every day.  He was diagnosed with PUD and it was noted that Protonix relieved his symptoms.  

In an August 2004 statement, the Veteran indicated that he was continuing to take either Cimetidine or Protonix to treat his gastritis.  

In an August 2004 statement, the appellant stated that the Veteran had serious problems with his stomach since military service, including constantly complaining of pain and nausea, which was sometimes worse than other times.  

The Veteran underwent a VA general medical examination in September 2006, at which time it was noted that the Veteran twice had a left spontaneous pneumothorax in 2001, which was operated on; at the time of the examination, the Veteran was also diagnosed with chronic obstructive pulmonary disease (COPD) with severe respiratory compromise with use of continuous oxygen and inhalers, status post partial resection of his left lung, and cor pulmonale secondary to COPD.

With respect to his gastrointestinal complaints, the examiner noted that the Veteran had PUD with hemorrhage in 1957 or 1958, although he never had surgery for that condition.  At present, the Veteran was noted to take Tagamet twice a day and only had symptoms of some indigestion; he denied any nausea, vomiting, abdominal pain, or evidence of intestinal bleeding.  The Veteran reported Pepto Bismol provided some help for his stomach.  On examination, the Veteran's liver and spleen were not palpable and there were no femoral nodes or bruits.  The Veteran was diagnosed with chronic PUD with past history of bleeding, "minimal current symptoms and minimal disability."  

VA treatment records from May 2006 and November 2006 demonstrate continued treatment for PUD although the Veteran's symptoms were noted as being in good control with medications; he was noted to be taking Cimetidine at that time.  

In a July 2006 VA examination, the Veteran reported a long history of stomach problems and PUD.  He was taking Tagamet at that time and had good control of his symptoms.  He also reported some weight loss.  The Veteran's abdomen does not appear to have been examined at that time.  However, the examiner noted that the Veteran's weight loss was common in people with severe COPD-like the Veteran-due to the extra work of breathing.  

The Veteran underwent a VA examination of his gastritis in May 2009.  In that examination report, the VA examiner noted that an upper GI x-ray from 1992 was normal.  However, an upper endoscopy in 2002 showed gastric erosions and a biopsy showed chronic gastritis; however, there was no mention of ulceration or scarring at that time.  The examiner noted that the Veteran continued to take Cimetidine and that he had daily abdominal pain if he did not take his medication.  The Veteran reported brief flare-ups once a month, lasting a day or two, which occurred on the right side of his abdomen.  The Veteran denied any recent rectal bleeding, melena, nausea, vomiting, or trouble swallowing.  He reported that spicy foods upset his stomach and that his weight was relatively stable, though he had been losing weight gradually for several years.  On examination, the Veteran's abdomen was flat and nontender.  There was a right lower quadrant healed surgical scar and right inguinal healed scar without tenderness.  The muscles were rigid and his bowel sounds were normal.  There was no organ enlargement or masses appreciated.  He was diagnosed with chronic gastritis.  

The Veteran underwent another VA examination of his gastritis in April 2012, at which time he was diagnosed with gastritis.  The Veteran reported pain after eating, indigestion, and a history of dark stools.  He took Pepto Bismol for his symptoms because his doctor would not prescribe him Cimetidine any longer.  The examiner noted that the Veteran's treatment regimen included continuous medication, namely Cimetidine.  With regards signs and symptoms, the Veteran reported recurring episodes of symptoms that were not severe, occurring 4 or more times a year for less than a day.  He also had abdominal pain which occurred at least monthly.  The examiner also noted that the Veteran had anemia.  The Veteran was noted as having melena that was periodic, occurring once a year for the duration of 1-9 days.  There was no evidence of episodes of severe symptoms, weight loss, nausea, vomiting, or hematemesis.  The examiner also noted that there were no incapacitating episodes due to his gastric symptoms; the examiner did not note any other gastric conditions, including hypertrophic gastritis.  The examiner concluded that the Veteran's gastric symptoms did not impact his ability to work.  The examiner also noted that the claims file was unavailable for review at that time.  

In a December 2012 addendum, the examiner stated that she reviewed the claims file.  With regard to the noted anemia, the examiner stated that the Veteran's anemia was currently resolved based on his current labs at that time; however, she further opined that it was as likely as not that his previously noted anemia was due to anorexia and weight loss due to end-stage COPD.  The examiner explained that there was no medical evidence to support otherwise, including a positive fecal occult blood test, history of a GI bleed, etc.  The examiner further noted that she reviewed the 2002 EGD records, his service treatment records, as well as the most recent VA treatment records.  She opined that the Veteran's gastritis was stable and did not inhibit him from obtaining and maintaining gainful employment at that time.  

Finally, the Board has reviewed the VA treatment records from February 2013, just prior to the Veteran's death.  Those records demonstrate that he was still taking Cimetidine and Tagamet for his gastritis.  

Based on the foregoing evidence, the Board finds that an initial 10 percent evaluation but no more is warranted throughout the appeal period for the Veteran's gastritis.  

The Veteran reported abdominal pain and indigestion throughout the appeal period, which he relieved with Tagamet and Cimetidine, as well as Pepto Bismol.  Furthermore, during the 2002 EGD, there was some evidence of mild inflammation of his gastric tissue.  The May 2009 examiner stated were gastric erosions without activity, although he also mentioned that there was no evidence of ulceration or scarring.  The evidence did not demonstrate any severe hemorrhages or large ulcerated or eroded areas noted during the appeal period.  

Based on the above evidence, the Board finds that the evidence more closely approximates to chronic gastritis with small nodular lesions and symptoms, rather than multiple small eroded or ulcerated areas with symptoms.  The evidence demonstrates that there were areas of erosions, although there was no ulceration or scarring at that time.  The areas of mild inflammation noted in the EGD and the lack of activity lead the Board to find that these areas are more closely approximate to small nodular lesions rather than small multiple erosions or ulcerated areas.  The Veteran has some minimal symptomatology throughout the appeal period, as noted by the September 2006 VA examiner.  Moreover, the Veteran's chronic gastritis was shown to be without activity or with minimal disability throughout the appeal period.  

Accordingly, such commensurates to a 10 percent evaluation for the appeal period beginning October 8, 1999 until his death on March 8, 2013.  See 38 C.F.R. § 4.114, Diagnostic Code 7307.

With regards to Diagnostic Code 7314, the Veteran is not shown to have any bouts of gall bladder colic or any other gall bladder symptoms throughout the appeal period.  An evaluation in excess of 10 percent is therefore not warranted as to those criteria.  See 38 C.F.R. § 4.114, Diagnostic Code 7314.

As a final matter, the Board has also considered Diagnostic Code 7305 for duodenal ulcers, even though the Board previously denied service connection for that disability.  Under that Diagnostic Code, the Veteran's symptomatology would need to be moderate with recurring episodes of severe symptoms two or three times a year, averaging 10 days in duration, or with continuous moderate symptoms, in order to warrant a higher evaluation than 10 percent.  

The Veteran's gastritis was noted to be mild or minimal throughout the appeal period; the Board therefore cannot find that there were continuous moderate symptoms.  Additionally, the Veteran's gastritis did not demonstrate that he had recurring episodes of severe symptoms that lasted on average 10 days.  The April 2012 examiner noted that the Veteran had recurring episodes of non-severe symptoms.  Based on the totality of the evidence of record and the September 2006 and April 2012 examiners' findings, the Board cannot find that the Veteran had recurring episodes of severe symptoms during any part of the appeal period.  An evaluation in excess of 10 percent for his gastritis is not warranted under Diagnostic Code 7305.  See 38 C.F.R. § 4.114, Diagnostic Code 7305 (2015).  

Additionally, the Board must contemplate whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1) (2015). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's gastric disability with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which he is currently evaluated.  In this regard, the criteria contemplates the Veteran's complaints of indigestion and abdominal pain, as well any erosion, scarring or ulcerated areas of his stomach due to his gastric symptoms.  The criteria additionally contemplate the relative severity of those symptoms.  For these reasons, as the rating schedule is adequate to evaluate the gastric disability, referral for extraschedular consideration is not in order.  

Also considered by the Board is whether the collective effect of his other service connected disabilities warrant referral for extra-schedular consideration.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In addition to the gastritis disability, the Veteran also is service connected for bilateral hearing loss and tinnitus.  The evidence does not show that these disabilities have a collective impact that is not contemplated by the individual ratings for each of his disabilities.  Therefore, there is no collective effect present in this case to warrant referral for extraschedular consideration. 

Moreover, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or the appellant, nor has it been reasonably raised by the evidence of record.  Neither the Veteran nor the appellant has asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

Next, turning to the Veteran and his representative's statements that he was not able to work and specifically raising TDIU in an April 2013 letter, the Board finds that entitlement to TDIU must be denied.  

VA will grant TDIU when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).

There are two regulatory subsections that allow for a TDIU.  The first, called a "schedular TDIU," is found at 38 C.F.R. § 4.16(a) and requires that certain disability rating percentages be in place.  Either the Board or the AOJ can grant a schedular TDIU in the first instance.  The second, called an "extraschedular TDIU," is found at 38 C.F.R. § 4.16(b).  It does not have the percentage requirement but cannot be granted by the Board or the AOJ in the first instance, it must be submitted to VA's Director, Compensation Service in the first instance.  38 C.F.R. § 4.16(b). 

The schedular TDIU subsection provides that a total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.  

Marginal employment shall not be considered substantially gainful employment for purposes of entitlement to TDIU.  Id.  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Id.  Marginal employment may also be established, on a facts-found basis, when earned annual income exceeds the poverty threshold, including but not limited to employment in a protected environment such as a family business or sheltered workshop.  Id.  Consideration must be given in all claims to the nature of the employment and the reason for termination.  Id. 

The extraschedular subsection explains that it is the established policy of the Department of Veterans Affairs that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b) (2015).

Initially, throughout the appeal period, the Veteran is shown to be evaluated for his service-connected disabilities as follows: 50 percent disabling for his bilateral hearing loss for the appeal period; 10 percent for his gastritis, as discussed above; and 10 percent disabling for his tinnitus, beginning October 18, 2004.  Consequently, the Veteran has a combined 60 percent evaluation throughout the appeal period.  See 38 C.F.R. § 4.25, Table I (2015).  

Thus, even after factoring in the Board's award of 10 percent for gastritis, discussed above, the Board finds that the Veteran does not meet the schedular requirements under 38 C.F.R. § 4.16(a) for any period on appeal.  

Nevertheless, the Board has considered whether a referral for extraschedular consideration under 38 C.F.R. § 4.16(b) is appropriate in this case.  As noted above, the Veteran is service connected for bilateral hearing loss, tinnitus and gastritis.  The Board finds that evidence does not demonstrate that the Veteran's service-connected disabilities rendered him unable to secure and follow a substantially gainful occupation during the appeal period.  

Turning to the evidence, the Veteran indicated during the appeal period that he was unable to work, generally as a result of his bilateral hearing loss.  Particularly in an August 2004 statement, the Veteran indicated that he was unable to work as he had done in the past; he further stated that he worked many days and years while sick on the job and that he was no longer able to do work and manage his condition.  

In an August 2004 statement, the appellant indicated that the Veteran went to work many days throughout the years while he was hurting and sick; she noted that he worked 18 years at a factory, and then he came home in 1984 and was no longer able to work; she noted that this was six years before he was eligible for retirement.

In October 2004, the Veteran underwent an audiological examination during which he was diagnosed with bilateral hearing loss and tinnitus.  The examiner opined that the Veteran's "current employment, social and daily activity functioning would be somewhat adversely affected by the Veteran's current hearing loss, although the hearing aids that the Veteran currently uses would be helpful."  

The Veteran underwent another VA audiological examination in September 2005, again being diagnosed with bilateral hearing loss and tinnitus.  That examiner opined that the Veteran's "current employment, social and daily activity functioning should not be adversely affected by" his audiological disabilities.  The Veteran also underwent audiological examination in February 2006, although that VA examiner did not opine as to the effects of the Veteran's bilateral hearing loss and tinnitus on his occupational functioning.  

The Veteran submitted a VA Form 21-8940, Application for Increased Compensation Based on Unemployability, in April 2006.  In that TDIU application, the Veteran indicated that he last worked in 1984 at a factory.  He indicated that his bilateral hearing loss, rated as 50 percent disabling, prevented him from substantially gainful employment, and had done so since 1988.  He indicated that he had a high school education and that he did not have any further specialized training.  The Veteran reported that it was difficult for him to hearing in dangerous environments and therefore he was precluded from working due to his hearing loss.  

The Veteran was again examined by a VA examiner in July 2006.  That examiner noted that the Veteran had significant high frequency hearing loss, although his spoken word hearing was essentially within normal limits.  That examiner recognized the previous examination statement that his hearing loss should not affect his employability.  The Veteran last worked in 1984, and he reported he has been unemployed due to multiple medical problems; he reported a long history of stomach problems and PUD.  He also had occasional episodes of low back pain; the examiner stated that that his "main limiting factor now" was COPD, which was quite severe.  After physical examination, the examiner opined that the Veteran was "completely unemployable mostly due to his [COPD], which [was] now quite severe.  As mentioned he is on supplemental oxygen and has had significant weight loss.  Weight loss is common in people with severe COPD due to the extra work of breathing.  Hearing loss is not affecting his employment or social functioning."  

The Veteran also underwent an ear disease VA examination in August 2006, at which time he was diagnosed with bilateral hearing loss, tinnitus, and vertigo/unsteadiness.  The examiner opined that the Veteran's vertigo was not related to his military service or his service-connected hearing loss.  The examiner then opined as follows:  

The Veteran's current employment, social and daily functioning would be somewhat adversely affected by the Veteran's current hearing loss, although the hearing aids that the Veteran currently uses would be helpful.  Although the Veteran does have a high frequency sensorineural hearing loss and does complain of tinnitus, in my opinion, the Veteran's current hearing loss and tinnitus would not make him unemployable.  

The Veteran underwent a September 2006 VA general medical examination.  In that examination, as noted above, the Veteran was diagnosed with PUD with past history of bleeding with minimal current symptoms and minimal disability; COPD with severe respiratory compromise, treated with inhalers and continuous oxygen at home, severe disability with progression; spontaneous pneumothorax of the left chest twice in 2001; status post partial left lung resection for bullous emphysema with recurring spontaneous pneumothorax; and, cor pulmonale secondary to COPD with compensated class IV and METs assessment of 4.  The examiner noted that the Veteran had minimal complaints of indigestion and was currently treating that with Tagamet.  In an addendum, the examiner opined he Veteran "would be unemployable from the standpoint of his cor pulmonale and associated [COPD].  He has problems also of [PUD, but] this would not render him unemployable."  

While the May 2009 VA examiner examined the Veteran's gastritis, that examiner did not address the functional limitations of that disability on the Veteran's occupational functioning at that time.  

Finally, the Veteran underwent an April 2012 VA examination of his gastritis, as noted above.  The examiner, after physical examination, indicated that the Veteran's gastric disability did not impact his ability to work.  In the December 2012 addendum, the examiner opined that the Veteran's condition of gastritis was stable and did "not inhibit [him] from obtaining and maintaining gainful employment at this time."  

The Board has reviewed the VA treatment records from throughout the appeal period; those records do not demonstrate any evidence regarding employability of the Veteran, particularly with respect to any unemployability that stemmed from his bilateral hearing loss, tinnitus and gastritis disabilities.  The Veteran subsequently passed away in March 2013 due to his nonservice-connected respiratory disorders.  

Finally, the appellant, in an August 2015 statement, indicated that the Veteran was dependent on others to assist in his daily care, particularly needing assistance in order to bathe, get dress, cook meals, and travel to and from doctor's appointments.  She noted that the Veteran was completely under home care, except for his outside medical appointments, and even then necessitated some medical appointments to be handled by an in-home healthcare agency.  She further noted that the Veteran filed for this benefit in the waning days of his life, although it appears to have been lost in the shuffle with the sudden onset of the need for the Veteran to be in the CCU/ICU.  Significantly, in that statement, the appellant does not indicate which disabilities necessitated the Veteran's need for assistance and/or confinement him to the home.  

Based on the foregoing evidence, the Board finds that the evidence does not support a finding that the Veteran was unemployable during the appeal period as a result of his service-connected disabilities.  Specifically, while the evidence of record demonstrates that the Veteran had been unemployed since 1984, neither the Veteran nor the appellant indicated the specifics of why he retired or left his job at that time.  The appellant merely stated in her August 2004 statement that the Veteran got sick in 1984 and was unable to return to work at that time.  

While the Board acknowledges that the Veteran had significant hearing loss and tinnitus which affected his hearing acuity and his ability to hear in a factory setting, the Board is unable to find that such rendered him unable to secure and follow any substantially gainful employment.  While the Veteran stated he was unable to work in dangerous environments due to his hearing loss disability, the Veteran was not precluded from working in non-dangerous environments or in substantially sedentary work environments as a result of his hearing loss and tinnitus disabilities.  Moreover, the audiological examiners throughout the appeal period routinely assessed the Veteran's hearing loss and tinnitus disabilities as not adversely affecting his ability to obtain and maintain employment.  The Board finds those examiner's opinions to be the most probative evidence regarding the audiological disabilities' impact on the Veteran's occupational functioning in this case.  

With regards to the Veteran's gastritis disability, that disability has been assessed as under good control and to be a "minimal disability" throughout the appeal period by the VA examiners.  The Veteran's most recent VA examinations of that disability both found that the Veteran would not be unable to work as a result of his gastritis disability.  Those opinions are also found to be the most probative evidence of record in this case respecting the Veteran's gastric disability's effect on his employability.  

Conversely, the evidence of record demonstrates that the Veteran had a significant nonservice-connected respiratory disability throughout the appeal period.  Every VA examiner that assessed the Veteran's employability pointed to the Veteran's severe respiratory disorder as the reason for his inability to obtain and maintain substantially gainful employment, rather than his service-connected disabilities.  

In light of the significant probative evidence in this case weighing against a finding of the Veteran's service-connected disabilities rendering him unable to secure and follow substantially gainful employment, the Board finds that entitlement to TDIU throughout the period from October 8, 1999 until the Veteran's death on March 8, 2013 must be denied.  See 38 C.F.R. §§3.102, 4.16(b).  In short, the evidence just described outweighs the statements by the Veteran and the appellant that he could not work.

Turning to the SMC question, in August 2015, VA received a statement from the appellant including the following:

[The Veteran] was dependent on others to assist with his daily care; he needed assistance with bathing; getting dress; meals and travel to and from doctor's appointment. . . . [The Veteran] was completely under home care outside of doctor's appointments and some of those appointments were even handled in the home via a home healthcare agency.

If a veteran, as the result of service-connected disability, has suffered the loss of use of both feet, or one and one foot, or is blind in both eyes, with 5/200 visual acuity or less, or is permanently bedridden or with such significant disability as to be in need of regular aid and attendance, the monthly compensation rate shall be $3,327.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b)(3).  

The following criteria are used to determine whether a claimant is in need of the regular aid and attendance of another person: the inability of the claimant to dress himself or herself or to keep himself or herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance which, by reason of the particular disability, cannot be done without aid; the inability of the claimant to feed himself or herself through the loss of coordination of the upper extremities or through extreme weakness; the inability to attend to the wants of nature; or, a physical or mental incapacity that requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his or her daily environment.  38 C.F.R. § 3.352(a). 

It is not required that all of the conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions the veteran is unable to perform must be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to be in need of regular aid and attendance, not that there be a constant need.  Determinations that the veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to remain in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222 (1996).

The performance of the necessary aid and attendance service by a relative of the beneficiary or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352(c).

If a veteran has a service-connected disability rated as total, and (1) has additional service connected disability or disabilities independently ratable at 60 percent or more, or (2)by reason of such veteran's service-connected disability or disabilities, is permanently housebound, then the monthly compensation shall be $2993.  38 U.S.C.A. § 1114(s).  For the purpose of subsection (s), the requirement of permanently housebound" will be considered to have been met when the veteran is substantially confined to such veteran's house (ward or clinical areas, if institutionalized) or immediate premises due to a service-connected disability or disabilities which hit is reasonable certain will remain throughout such veteran's lifetime.  Id.   

As noted above, the Veteran's only service-connected disabilities were bilateral hearing loss, tinnitus and gastritis.  Thus, the Veteran did not meet the criteria for either aid and attendance or housebound status based on the anatomical loss or loss of use of his feet, one hand and one foot, or blindness of both eyes.  See 38 U.S.C.A. § 1114(l).  Moreover, the Veteran did not have a disability rated as total.   The evidence does not show that the Veteran's hearing loss, tinnitus, or gastritis rendered him in need of regular aid and attendance or resulted in him being permanently housebound.  Although the quoted August 2015 statements may be accurate as to the Veteran's condition, it is clear from the record that such condition did not arise from his service-connected disabilities.  Rather, it appears that the Veteran's need for assistance of others and his confinement to the home was the result of his severe COPD/respiratory disorder, which necessitated a use of a wheelchair and supplemental oxygen.  Likewise, the Veteran's nonservice-connected respiratory disorders resulted in the Veteran's placement in the CCU/ICU at the end of his life.  

Consequently, the preponderance of evidence is against a finding that he met the criteria for SMC under 38 U.S.C.A. § 1114(l) or (s) at any time during the appeal period.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, to the extent of a rating higher than 10 percent for gastritis, or entitlement to SMC or TDIU, the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3.


ORDER

An initial 10 percent evaluation, but no higher, for gastritis for the period of October 8, 1999 through March 8, 2013, is granted.  

Entitlement to TDIU is denied.  

Entitlement to SMC based on the need for aid and attendance and/or housebound status is denied.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


